The Court, Walworth, Circuit Judge,
presiding, decided that stealing a promissory note was not an offence at common law. That the count for stealing it should therefore conclude contra formam statuti, and the first count was therefore defective. That in an indictment for a second offence, the count must contain sufficient to show that the court, before which .the conviction for the first offence took place, had jurisdiction to try for that offence. That in this case, the indictment was defective because it did not show that the offence was committed within the county where the court was holden, or that the accused requested a trial by the justices, or that he refused to give bail, without which the special sessions had no jurisdiction of the cause. In setting out the proceedings of a court of inferior or limited jurisdiction, the record should always state sufficient to show that such court had jurisdiction in the case.